         Case 14-18518             Doc 41     Filed 12/26/18 Entered 12/26/18 14:57:38                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: CLAY, TONZEL A.                                                            § Case No. 14-18518-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on May 16, 2014. The undersigned trustee was appointed on August 02, 2016.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                74,964.28

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                               0.00
                                    Bank service fees                                                   157.61
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                    15,000.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                59,806.67
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 14-18518              Doc 41  Filed 12/26/18 Entered 12/26/18 14:57:38 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 05/02/2018
       and the deadline for filing governmental claims was 11/12/2014. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,982.44. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,982.44, for a total compensation of $2,982.44. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 11/05/2018                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 14-18518                   Doc 41          Filed 12/26/18 Entered 12/26/18 14:57:38                                         Desc Main
                                                                         Document     Page 3 of 8
                                                                                                                                                                            Exhibit A


                                                                                   Form 1                                                                                   Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 14-18518-ABG                                                                  Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:          CLAY, TONZEL A.                                                        Filed (f) or Converted (c): 05/16/14 (f)
                                                                                           §341(a) Meeting Date:        06/12/14
Period Ending: 11/05/18                                                                    Claims Bar Date:             05/02/18

                                1                                          2                          3                       4                    5                   6

                    Asset Description                                Petition/               Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled          (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                      Values               Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                Remaining Assets

 1       Cash                                                                   50.00                       0.00                                        0.00                    FA
          Imported from Amended Doc#: 25

 2       Norstate                                                              100.00                       0.00                                        0.00                    FA
          Imported from Amended Doc#: 25

 3       Refrigerator, stove,washer/dryer bedroom furnitu                   1,200.00                        0.00                                        0.00                    FA
          Imported from Amended Doc#: 25

 4       Books, pictures & collections                                          35.00                       0.00                                        0.00                    FA
          Imported from Amended Doc#: 25

 5       clothing                                                              100.00                       0.00                                        0.00                    FA
          Imported from Amended Doc#: 25

 6       Furs & jewelry                                                         40.00                       0.00                                        0.00                    FA
          Imported from Amended Doc#: 25

 7       sports & hobby equipment                                               20.00                       0.00                                        0.00                    FA
          Imported from Amended Doc#: 25

 8       Personal Injury/Products Liability Claim against (u)              32,284.00                   17,284.00                                   74,964.28                    FA
          Imported from Amended Doc#: 25

 8       Assets       Totals (Excluding unknown values)                $33,829.00                     $17,284.00                                  $74,964.28                 $0.00



     Major Activities Affecting Case Closing:

                    STATUS: JANUARY 2018 tHIS CASE WAS REOPENED DUE TO AN UNDISCLOSED PERSONAL INJURY CASE. THE TRUSTEE HAS BEEN IN TOUCH WITH
                    DEBTOR'S PERSONAL INJURY COUNSEL AND IS OBTAINING INFORMATION TO HAVE THEM RETAINED AS IT APPEARS THAT THERE WILL BE FUNDS IN
                    EXCESS OF THE EXEMPTIONS

     Initial Projected Date Of Final Report (TFR):        March 31, 2019                     Current Projected Date Of Final Report (TFR):       March 31, 2019




                                                                                                                                             Printed: 11/05/2018 02:31 PM   V.14.14
                         Case 14-18518                  Doc 41      Filed 12/26/18 Entered 12/26/18 14:57:38                                                   Desc Main
                                                                      Document     Page 4 of 8
                                                                                                                                                                                   Exhibit B


                                                                                   Form 2                                                                                          Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         14-18518-ABG                                                                   Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           CLAY, TONZEL A.                                                                Bank Name:            Rabobank, N.A.
                                                                                                    Account:              ******8466 - Checking Account
Taxpayer ID #:       **-***0853                                                                     Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 11/05/18                                                                             Separate Bond: N/A

   1             2                          3                                        4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From              Description of Transaction                    T-Code              $                  $                Account Balance
08/06/18       {8}         Beadsley Allen                  PI Settlement Ethicon                               1242-000               20,716.20                                 20,716.20
08/14/18       {8}         Beadley Allen CFA               PI Settlement Bard                                  1242-000               54,248.08                                 74,964.28
08/14/18       101         Tonzel Clay                     Exemption                                           8100-002                                    15,000.00            59,964.28
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                          57.54          59,906.74
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                          45.95          59,860.79
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                    2600-000                                          54.12          59,806.67

                                                                                   ACCOUNT TOTALS                                     74,964.28            15,157.61          $59,806.67
                                                                                          Less: Bank Transfers                             0.00                   0.00
                                                                                   Subtotal                                           74,964.28            15,157.61
                                                                                          Less: Payments to Debtors                                        15,000.00
                                                                                   NET Receipts / Disbursements                     $74,964.28                 $157.61



                                                                                                                                        Net             Net                     Account
                                                                                   TOTAL - ALL ACCOUNTS                               Receipts     Disbursements                Balances

                                                                                   Checking # ******8466                              74,964.28                 157.61          59,806.67

                                                                                                                                    $74,964.28                 $157.61        $59,806.67




{} Asset reference(s)                                                                                                                          Printed: 11/05/2018 02:31 PM        V.14.14
                    Case 14-18518           Doc 41      Filed 12/26/18 Entered 12/26/18 14:57:38                                              Desc Main
                                                          Document     Page 5 of 8

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: May 2, 2018

Case Number: 14-18518-ABG                                         Page: 1                                                               Date: November 5, 2018
Debtor Name: CLAY, TONZEL A.                                                                                                            Time: 02:31:41 PM
Claim #   Creditor Name & Address                  Claim Type    Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date      Claim Balance

          LAW OFFICES OF ILENE F. GOLDSTEIN,       Admin Ch. 7                                                      $5,390.00                      $0.00         5,390.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,       Admin Ch. 7                                                           $84.55                    $0.00            84.55
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          ILENE F. GOLDSTEIN                       Admin Ch. 7                                                      $2,982.44                      $0.00         2,982.44
200       900 Skokie Blvd                                        [Updated by Surplus to Debtor Report based on Net Estate Value: 22324.41]
          Suite 128
          Northbrook, IL 60062
1         Cavalry SPV I, LLC                       Unsecured                                                       $13,225.64                      $0.00        13,225.64
 610      500 Summit Lake Drive, Ste 400                         History: Details1-102/16/2018Claim #1 filed by Cavalry SPV I, LLC, Amount claimed:
          Valhalla, NY 10595                                     $13225.64 (Frame, Tracyan )
                                                                 --------------------------------------------------------------------------------* * *


2         LVNV Funding, LLC its successors and     Unsecured                                                           $429.19                     $0.00           429.19
 610      assigns as                                             History: Details2-104/27/2018Claim #2 filed by LVNV Funding, LLC its successors
          assignee of North Star Capital,                        and assigns as, Amount claimed: $429.19 (Gaines, Susan )
          Greenville, SC 29603-0587                              --------------------------------------------------------------------------------* * *


1I        Cavalry SPV I, LLC                       Unsecured                                                             $53.25                    $0.00            53.25
 640      500 Summit Lake Drive, Ste 400
          Valhalla, NY 10595
2I        LVNV Funding, LLC its successors and     Unsecured                                                              $1.73                    $0.00             1.73
 640      assigns as
          assignee of North Star Capital,
          Greenville, SC 29603-0587
SURPLUS CLAY, TONZEL A.                            Unsecured                                                       $37,639.87                      $0.00        37,639.87
650     P.O. Box 671
          ZION, IL 60099

<< Totals >>                                                                                                        59,806.67                        0.00       59,806.67
         Case 14-18518        Doc 41      Filed 12/26/18 Entered 12/26/18 14:57:38                 Desc Main
                                            Document     Page 6 of 8


                                TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

           Case No.: 14-18518-ABG
           Case Name: CLAY, TONZEL A.
           Trustee Name: ILENE F. GOLDSTEIN
                                              Balance on hand:                          $          59,806.67
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                             Asserted       of Claim          to Date              Payment
                                                    None
                                              Total to be paid to secured creditors:    $               0.00
                                              Remaining balance:                        $          59,806.67

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                 2,982.44                 0.00       2,982.44
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.               5,390.00                 0.00       5,390.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                        84.55                0.00           84.55
ILENE F. GOLDSTEIN, CHARTERED
                          Total to be paid for chapter 7 administration expenses:       $           8,456.99
                          Remaining balance:                                            $          51,349.68

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:   $               0.00
                          Remaining balance:                                            $          51,349.68




   UST Form 101-7-TFR (05/1/2011)
           Case 14-18518         Doc 41      Filed 12/26/18 Entered 12/26/18 14:57:38                  Desc Main
                                               Document     Page 7 of 8




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          51,349.68
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 13,654.83 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Cavalry SPV I, LLC                                     13,225.64                 0.00      13,225.64
  2            LVNV Funding, LLC its successors and                      429.19                 0.00         429.19
               assigns as
                             Total to be paid for timely general unsecured claims:          $          13,654.83
                             Remaining balance:                                             $          37,694.85


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $               0.00
                             Remaining balance:                                             $          37,694.85




  UST Form 101-7-TFR (05/1/2011)
           Case 14-18518         Doc 41      Filed 12/26/18 Entered 12/26/18 14:57:38                 Desc Main
                                               Document     Page 8 of 8




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                  0.00
                                                 Remaining balance:                        $             37,694.85

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 0.1% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $54.98. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 37,639.87.




  UST Form 101-7-TFR (05/1/2011)
